Mr. Justice WaleeR delivered the opinion of the Court. It appears from the evidence in this record, that Keys in his lifetime, was the owner of the lot in controversy. That upon his death, Howe became the administrator of his estate, and, ás such, took a mortgage from Spaulding, upon this lot, to secure a debt payable to him as administrator, for the sum of five hundred and thirty dollars. That after its maturity h,e foreclosed the mortgage by scire facias, and the property was sold to Williams, who afterwards assigned his certificate of purchase to Crosier, to whom the sheriff afterwards conveyed the lot. Defendants in error became the purchasers of Crosier some time in the year 1840. Howe departed this life, and plaintiff in error, who having previously intermarried with Keys’ widow, became administrator de bonis non of Keys’ estate. He also purchased the lot of the heirs of Keys. He and his wife afterwards sold it to Willis, who instituted an action of ejectment against defendants in error, and recovered the property. Afterwards, Willis and defendants in error sold the property to the railroad company for sixteen hundred dollars. On these facts the court below decreed that plaintiff in error pay to defendants in error the sum of $T04N5 and costs of the suit, and awarded execution to enforce its payment. There is no pretense that plaintiff in error was either directly or remotely connected with title derived from Spauld-ing, by the foreclosure of his mortgage to Howe, the administrator of the estate of Keys. But it is supposed that the court below acted upon the supposition that plaintiff in error, as administrator de bonis non, was estopped from acquiring title to the premises, and that, by doing so, he perpetrated a fraud upon defendants in error, which renders him liable to make compensation to them. Even if this was true of the title of which the intestate was the owner, it could not apply to an outstanding title, which has been sold in the collection of a debt. When Howe, as administrator of the estate, took the mortgage, he certainly admitted that Spaulding had some kind of title to the premises. But he had no power to admit away the title held by Keys’ heirs. Nor could the foreclosure of the mortgage, or the sale of the property under execution, have that effect. When this sale was made, it was not proposed to sell the title of the heirs, but it was Spaulding’s title. That sale could by no conceivable rule of law merge their title, legally or equitably, into Spaulding’s. It was a sheriff’s sale, and the rule of caveat emjptor applies. The administrator could not affect the title of the heirs to their real estate, descended to them from the intestate, except by a sale authorized and licensed by an order of court. They hold their title in their own right, and only subject to the payment of the debts of their ancestor, in the mode prescribed by the law, and not subject to any other control of the administrator. We are at a loss to perceive how the administrator de bonis non can be estopped from purchasing a title from the heirs of his intestate, by the former administrator having foreclosed a mortgage and procuring the premises to be sold to pay a debt. His predecessor made no warranty of the title, and if he had, it would have been personal, and could not affect his successor. Nor does it appear that Howe made any misrepresentations as to the character of the title sold by the sheriff; but, had he done so, it could only have harmed him individually, and would not have operated against his successor. The title of the intestate does not vest in the administrator as a trustee, but it descends directly to the heirs. It is not pretended that plaintiff in error did any fraudulent ' act to mislead defendants in error, when they purchased at the sheriff’s sale. Nor does the record contain any evidence that Howe ever sold the premises for the payment of debts of the estate. It only appears that Howe was authorized to make such a sale by a decree of court. Hnder such a state of facts, we can perceive nothing to prevent the heirs from selling, or plaintiff in error from purchasing, their title. Defendants in error have not shown that they had any interest in Keys’ title to this lot. They only show their connection with Spaulding’s title. So far as defendants in error are concerned, they are wholly disconnected with, and are strangers to, the title held by Keys’ heirs. Hut even if Howe was guilty of any fraud, it was upon Williams, the purchaser at the sheriff’s sale. But, if that were established, we are at a loss to perceive how the right to recover the purchase money received by Walbridge could inure to the benefit of defendants in error. When they purchased, it was for them to satisfy themselves of the validity of the title, and require covenants of the grantor, or to risk the title under a quit-claim deed. If their grantor perpetrated a fraud upon them, their remedy is against him. Or, if they took a covenant in the conveyance, they must look to it for their right of recovery. The decree of the court below is reversed, and the cause is remanded. Decree reversed.